UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6590



FRANK M. GASTER,

                                              Plaintiff - Appellant,

          versus

STATE OF SOUTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-95-2193-2-20AJ)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Frank M. Gaster, Appellant Pro Se. Kenneth Paul Woodington, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised Ap-

pellant that failure to file timely objections to this recommenda-
tion could waive appellate review of a district court order based

upon the recommendation. Despite this warning, Appellant failed to

timely object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's rec-
ommendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file timely objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2